Motion for a change of venue granted. Memorandum: The parties agree that the place of trial should be changed to Onondaga County. We concur in their reasons for the need for change because of the inadequacy of the existing facilities in Cayuga County. There is only one courthouse in *908that county with only one courtroom, and limited court related facilities for trials that might continue several weeks during which the courtroom will he needed for other proceedings. Present •—■ Marsh, P. J., Witmer, Simons, Mahoney and Goldman, JJ.